

116 S3709 IS: Limiting Infant Fatality and Empowering Nonprofit Organization Workforces
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3709IN THE SENATE OF THE UNITED STATESMay 13, 2020Mrs. Loeffler (for herself, Mr. Lankford, Mr. Rounds, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo increase the eligibility of nonprofit organizations for loans under the Paycheck Protection Program, and for other purposes.1.Short titleThis Act may be cited as the Limiting Infant Fatality and Empowering Nonprofit Organization Workforces or the LIFE NOW Act.2.Amendments to the Paycheck Protection Program(a)Eligibility of all nonprofit organizations for loansSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(D)) is amended—(1)in clause (i), by striking nonprofit organization, each place that term appears;(2)in clause (v), by striking nonprofit organization,; and(3)by striking clause (vi) and inserting the following: (vi)Eligibility for nonprofit organizationsDuring the covered period, any nonprofit organization shall be eligible to receive a covered loan..(b)Prohibition on funding for abortionsSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(S)Prohibition on funding for abortions(i)In generalExcept as provided in clause (ii), no entity, including an affiliate, subsidiary, successor, or clinic thereof, that provides abortions shall be eligible to receive a covered loan.(ii)ExceptionsClause (i) shall not apply to—(I)a hospital, as defined in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)); or(II)an abortion described in section 507(a) of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94)..